W. SHARP, J.
Lewis appeals from the trial court’s order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Lewis argues in his motion that the sentence he received (22 years and life probation) exceeds the statutory maximum for his 1990 conviction for second degree murder with a firearm. The trial court did not address the merits of the issue because it stated Lewis had filed a previous rule 3.800(a) motion in 1994, raising this issue, and therefore this motion is successive.
However, the trial court’s order fails to include as attachments parts of the court record corroborating the fact that this issue was raised previously by Lewis, in such a manner as to preclude him from raising it in this proceeding. A summary denial of relief must be buttressed by such attachments indicating no relief is warranted. See, e.g., Bunch v. State, 622 So.2d 525 (Fla.5th DCA 1993).
Accordingly, we reverse and remand this cause to the trial court for further proceedings.
REVERSED and REMANDED.
COBB and HARRIS, JJ., concur.